1

2

3

4

5

6

7

8

9                             UNITED STATES DISTRICT COURT

10                EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
11

12
     PAMELA DENISE PRINGLE,                  Case No.: 2:18-CV-02035-WBS-KJN
13
                Plaintiff,
14
                                             ORDER GRANTING DEFENDANTS’
15   vs.                                     MOTION TO APPEAR VIA
                                             TELEPHONE FOR HEARING ON
16   BRENT CARDALL, COUNTY OF YOLO,          MOTION TO SET ASIDE DEFAULT
     YOLO COUNTY PROBATION                   AND MOTION TO QUASH SERVICE OF
17   DEPARTMENT, ANTHONY PENNELLA,           SUMMONS AND AMENDED
18   SANDY JONES, AMANDA GENTRY,             COMPLAINT
     JUDY MESICK, NOEL BARLOW-HUST,
19   CINDY McDONALD, MARK ALAN
     KUBINSKI, ELISA SUE MAGNUSON,
20   JOHN DOES 1-20, and JANE DOES 1-20,     Hearing Date: February 19, 2019
     inclusive,                              Hearing Time: 1:30 P.M.
21                                           Judge: Hon. William B. Shubb
22
                                             Place: Courtroom 5, Floor 14
                Defendants.
23

24

25         IT IS HEREBY ORDERED that:
26

27

28   [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO APPEAR VIA
     TELEPHONE FOR HEARING ON MOTION TO SET ASIDE DEFAULT AND MOTION TO
     QUASH SERVICE OF SUMMONS AND AMENDED COMPLAINT [TYPE BODY OF
     PLEADING HERE.]- 1
1           Defendants’ motion to appear via telephone is GRANTED. Defendants’ counsel is
2
     approved to appear via telephone on February 19, 2019 at 1:30 pm or as soon thereafter as the
3
     court calls Defendants’ Motion to Set Aside Default and Motion to Quash Service of Summons
4
     and Amended Complaint.
5

6           The courtroom deputy shall email counsel with instructions on how to participate in the

7    telephone conference call. Counsel shall immediately confirm receipt of said email.
8
     Dated: January 24, 2019
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO APPEAR VIA
     TELEPHONE FOR HEARING ON MOTION TO SET ASIDE DEFAULT AND MOTION TO
     QUASH SERVICE OF SUMMONS AND AMENDED COMPLAINT [TYPE BODY OF
     PLEADING HERE.]- 2
